Citation Nr: 1633747	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 




'


INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005.  He had additional periods of inactive duty for training (INACDUTRA) service from October 1987 to January 1988 and from January 1988 to May 1988 in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

The preponderance of evidence of record demonstrates that the Veteran's deviated nasal septum did not have its onset during his service.  


CONCLUSION OF LAW

The criteria for service connection for deviated nasal septum have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Analysis 

Service connection may only be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  The term "active military, naval, or air service," includes active duty, any period of active duty for training (ACDUTRA) during which the veteran was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the veteran was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau, 492 F.3d at 1376-77. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran and his representative have generally contended that the Veteran's current deviated nasal septum is the result of his service.  

Service treatment records are negative for complaints, treatments, or diagnoses relevant to the Veteran's deviated nasal septum.  See February 1987 Report of Medical Examination; May 1991 Report of Medical Examination; March 1997 Report of Medical Examination; December 2001 Report of Medical Examination; October 2005 Post-Deployment Health Assessment; October 2006 Report of Medical Examination.  

The Veteran had consistently denied problems as to his nose in various Reports of Medical History, dating from February 1987, May 1991, March 1997, December 2001, and October 2006.  

A May 2006 private treatment note reflects the Veteran's report of "some nasal obstruction with chronic mouth breathing."  The private physician, Dr. S.M.A., provided an assessment of deviated septum and turbinate hypertrophy.  Dr. S.M.A. indicated that Nasonex was prescribed to the Veteran to relieve his nasal obstruction from turbinate hypertrophy.    

In January 2007, the Veteran underwent a VA examination for nose, sinus, larynx, and pharynx.  The examiner noted the Veteran's complaint of nasal obstruction, especially at night, and that such was associated with mouth breathing, snoring, and dry mouth when the Veteran wakes up in the morning.  No history of nose trauma during service or prior history of trauma before service was noted.  The Veteran did not report any environmental allergies.  There was no finding of nasal drainage or postnasal drip.  There was no epistaxis.  The Veteran reported normal sense of smell.  During physical examination, the examiner observed that the Veteran breathed comfortably at rest without noise breathing or stridor.  There was no sinus tenderness, facial swelling, or proptosis.  There was a finding of left septal deviation with left septal spur, although right nasal airway was adequately patent.  The examiner noted that the left nasal airway was narrowed by approximately fifty to seventy percent, but that nasal endoscopy showed no polyps or discharge in the nasal cavity on either side.  There were no findings of fullness or mass in the nasopharynx or lesions in the oral cavity or oropharynx.  A diagnosis of septal deviation was provided at the time.  The examiner opined that "[t]he septal deviation is likely developmental" and indicated that the septal deviation was not the result of the Veteran's service.  Noting that there was no history of nose trauma in the service to cause a septal deviation, the examiner reasoned that septal deviation "typically happens around puberty at the time of the facial growth."  

The Board has first considered whether service connection may be granted for deviated nasal septum on presumptive basis as a chronic disease; however, such disease is not among conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir.  2013), nor has the Veteran described a continuity of nasal symptomatology since service.   Furthermore, while cognizant of the Veteran's prior INACDUTRA service, the Board observes that the presumptive provisions governing service connection for chronic diseases are inapplicable to INACDUTRA and ACDUTRA periods of service.  Donnellan v. Shinseki, 24 Vet. App. 167, 171   (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010).

While the record reflects a current diagnosis of deviated nasal septum, there is no medical evidence to demonstrate that the Veteran's nasal condition had its onset during his service, to include active duty and INACDUTRA periods of service.  As previously articulated, the Veteran's service medical records consistently reflect normal findings relevant to deviated nasal septum and are otherwise devoid of complaints, treatments, and diagnoses for any nasal condition.  In addition, the Veteran had consistently denied experiencing or having experienced any nasal condition in various Reports of Medical History contained in the record.  Furthermore, the January 2007 VA examiner indicated that the Veteran's deviated nasal septum was not the result of his service, reasoning that the Veteran's service medical records reflect no history of nose trauma to result in a septal deviation and noting that the septal deviation is likely developmental , which typically happens around puberty at the time of the facial growth.  The Board notes that while the VA examiner commented that the Veteran's nasal condition was "developmental," thereby possibly alluding to aggravation of a pre-existing disease theory, the Veteran has not alleged aggravation and the record fails to raise or support such a theory.  As such, the Board will not discuss it further.  

Although lay persons are competent to provide opinions on some medical issues, the Veteran has offered no rationale why his deviated nasal septum would be caused by service.  Therefore, as there is no competent evidence in the record to support this medical etiology, and there is no opinion of record contrary to the 2007 VA examiner's opinion, there is no basis for a grant of service connection.  

In these circumstances, the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" doctrine is not applicable, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for deviated nasal septum is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


